Napton, J.,
delivered the opinion of the court.
The record of this case presents a single question, involving the relative value of a title derived front a confirmation under the act of Congress of July 4, 1886, and one derived fr'om a location of the land covered by the Spanish claim, confirmed by that act, made by the state of Missouri, by virtue of the act of March 6, 1820.
By the act of March 6,182Ó, there were granted to the state of Missouri twelve salt springs, with six sections of land adjoining to each, to be selected by the state within a specified time, with this proviso : “that no salt springs, the right whereof now is, or hereafter shall be, confirmed or adjudged to any individual or individuals, shall by this section-, be granted to said State.”
The claim of Delauriere for 10,000 arpents of land \vas located upon the land now in controversy, and th'e same land was selected by the State in 1825, as saline land under the act of 1820. Delauriere’s claim was duly surveyed before the change of government, and duly filed with the recorder, and was consequently within the reservation of the acts of 1811, 1818, &c» The defendant claimed under a sale df the State of Missouri.
The claim of Delauriere was confirmed by the act of July 4, 1836. The second section of that act provided, “that if it shall be found that any tract or tracts, confirmed as aforesaid, or any part thereof, had been previously located by any other person or persons, under any law of the United States, órhad been surveyed and. s'old by the United States, this act shall confer no title to such lands in opposition to the rights acqui* red by such location or purchase.”
Upon the construction Of this section depend the rights of the parties in this case, and to a proper understanding of its import and intent, tvs must revert to the origin and occasion of the enactment.
In 1832 (July 9) Congress passed a latv establishing a boaid of com*43missioners, with power to examine and report upon “all the unconfirmed claims to land in Missouri, heretofore filed in the office of the recorder according to law.5’ All these claims had been before a previous board "of commissioners, from 1806 up to 1812; many of them before the recorder who succeeded to the powers and duties of this boards — and some of them subsequently presented to the district judge of the United States, who acted under the act of 1824. They were all within the reservation of the act of 1811, and continued to be so until the 26th May, 1830, when the last act authorizing their submission and confirmation had expired.
This was the condition of these claims when the commissioners under the act of 1832 met. The claims were of nearly thirty years standing against the government of the United States — had been rejected in 1812 as destitute of merit, and had failed to meet with favor at the hands of any of the subsequent tribunals which Congress had appointed for their adjustment. All the laws reserving them from sale had expired, and the government could have sold or given away every foot of land embraced within their limits, at the time the act was passed appointing this last board of commissioners.
Under these circumstances it will not seem strange that many of these tracts ofland, lying as they generally did in the oldest and earliest settlements, should be occupied by persons under titles conflicting with that of the Spanish claimant. Such was the fact, and a fact well Irnown to the commissioners. Pre-emption rights, locations of New Madrid certificates, locations by the State, entries at the land offices, had all been permitted under the connivance or through the carelessness of government officers, and all of them professing to derive title from the United States, and made under colbr of her laws.
The board of commissioners determined to confirm, aild did 'confirm all the claims submitted to them. More than three hundred claims, embracing extensive tracts of the most fertile lands in the most desirable localities, covered as they were with conflicting titles emanating from the same power which was to pass upon the claims, and rejected for thirty years as destitute of merit, were thus recommended for confirmation. We are far from supposing that this recommendation was unwise. On the contrary, it was designed to do justice to all parties and was no doubt the best plan to relieve the government at a small expense of the still greater losses of time and money, which were Certain to ensue from their rejection.
But the commissioners did not simply recommend a confirmation of the claim. They were apprised of the injustice which Such a sweeping *44enactment would produce. . The following passage in their report is sufficient to show their views.
“Upon the subject of conflicting claims, we have been unable to ascertain to what extent they exist. We are of opinion, hower, that they exist to a considerable degree. There are numerous cases of lands lying within these French arid Spanish claims, belonging to individuals whose right or claim originated under the government of the United States ; some depend upon purchases , some upon the law allowing pre-emptions ; some others upon New Madrid locations, and some again upon settlement rights which have been confirmed. Most of these persons have been for a long time settled upon their lands. Their claims being of a bona fide character, derived from the government of the United States, they went on to improve their lands, making for themselves and families comfortable homes, without any belief that they ever would be interrupted in their possessions. Should these cases reported by the board be confirmed by Congress in whole or in part, Congress will in their wisdom, no doubt, notice the suggestion here made, and carve out such a course as will quiet the uneasiness and anxiety which are felt by doing everything which the most scrupulous of justice could require."
Congress did notice this suggestion, as we think and provided in the second section of the act, for the security of these occupants. They declared that “if it should be found, that any tract or tracts confirmed as aforesaid, or any part thereof, had been previously located by any person or persons, under any law of the United States, or had been surveyed and sold by the U. S., this act should confer no title to such land in opposition to the rights acquired by such location or purchase.”
We understand this section to protect all actual locations and sales bona fide made under color of the law of the United States.
By this construction justice is done to all parties concerned. The “uneasiness and anxiety” of the conflicting claimants, alluded to by the commissioners is quieted by the assurance that they will not be driven from their firesides, and the confirmees of the Spanish title get a full equivalent in the choice of equal portions of the public domain, quite as valuable as their own selections were when they were first made.
But it has been said that these sales and locations must have been made in conformity to law, and that the words of the section “under any law of the United States,” means “in conformity to or in accordance with” the laws of the United States. This may be so, but. if it is, the section is a complete nullity, so far as locations are concerned, and but little better, in respect to sales at the land office, and the benevolent designs of Congress are frustrated by a rhetorical blunder.
*45I have heretofore observed that all the claims upon which this board of commissioners acted, were such as had been filed with the recorder, and consequently reserved from sale. No locations could be made upon these lands nor could any sale of them be made according to the laws of the United States, until the 26th May, 1830. Before this period ail the New Madrid locations had been made. The act was passed in 1815, and it is hardly probable that a single certificate holder omitted to locate his claim until so late a period as 1830. The construction, then, to which I have alluded, sweeps away all this class of claims : New Madrid locations are worthless when in conflict with a confirmation under this act. So the locations made by the State under the act of 1820, March 6, were all made before 1880. What becomes then of that part of the act which says that any tract or parts of a tract which has been previously located, under any law of the United States, shall not pass by the confirmation ? So of entries at the land office. A few of these have no doubt been made subsequently to 1830; but numbers of these were made before. Upon the Du Breuil claim in Pike county, there are 48 entries made from 1818 up to 1846. (Allison vs. Hunter, 9 Mo Rep. 765.)
Thus much I have thought proper to say in vindication of the opinion heretofore advanced by this court upon the proper construction of the act of 1836. (Sarpy vs. Papin, 7 Mo. R. 503; Allison vs. Hunter, 9 ib. 762.) I will now add that the sr.preme court of the United States have taken a different view of the subject, so far as New Madrid locations are concerned. They have determined these locations to be nul-lities, and therefore not protected by the second section of this law. In a late case (Maxwell and others vs. Massey) they have also intimated, perhaps decided, that sales by the register aud receiver are protected by the act. The present case is not within the letter of either of these decisions. I do not pretend that there is any difference in my judgment between a location by the State and a location by the holder of a-New Madrid certificate. Nor have I been able to perceive any distinction between a New Madrid location and an entry at the land office. They are all different forms of transferring the public domain— all of them when made upon reserved land prohibited by the law — all of them, however, brought about through the agency of officers of the federal government, and under color of law. So far as the supreme court of the United States, the ultimate arbiter in questions of this character, have gone, we are content to follow, but having withdrawn sales from the operation of the act of 1836, in Stoddard vs. Chambers, it is not for us to conjecture to which class of cases they will assimilate *46the present — whether to the locations under the act of 1815, or the sales at the land offices. Under the circumstauces, we think it best to stand by o,ur previous opinions,
Let the judgment he affirmed.